DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 2020/0096596 A1) in view of Chan et al (US 2018/0332558 A1) and further in view of Quilty (US 2009/0119655 A1).
	Regarding claims 23 and 13, An teaches a user equipment (UE) configured for wireless communication (see Fig.3, UE 310 or 320), comprising: a processor (see [0004], [0011] and see Fig.3, UE 310 or 320 inherently has a processor); a transceiver communicatively coupled to the processor (see [0004], [0011] and see Fig.3, UE 310 or 320 inherently has a transceiver communicatively coupled to the processor); and a memory communicatively coupled to the processor (see [0004], [0011] and see Fig.3, UE 310 or 320 inherently has a memory communicatively coupled to the processor), wherein the processor and memory are configured to: 
 	determine at least one of a propagation delay or a signal quality information for one or more cells in a communication system (see Fig.5 and [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”, where An’s “received signal strengths” reads on “determine” or see [0066], “strengths determined”); 
 	group the one or more cells into one or more groups of cells based on the determined propagation delay or signal quality information (also see Fig.5 and [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”.  In this case, An’s “signal strengths” reads on Applicant’s “signal quality information”), 
 	wherein cells having shared propagation delays or signal quality are grouped together (also see Fig.5 and [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 REGIONS according to the per-unit cell received signal strengths”); a RAN (see [0003] and [0005], “RAN”).
 	An does not specifically disclose determining, based at least in part on measurements made by the UE, at least one of propagation delay or signal quality information for one or more cells in the communication system; grouping the one or more cells into one or more groups of cells based on the determined propagation delay or signal quality information.
 	Chan teaches determining, based at least in part on measurements made by the UE, at least one of propagation delay or signal quality information for one or more cells in the communication system (see [0002], “a mobile client (target) measures the received signal strength (RSS) values at its location”); grouping the one or more cells into one or more groups of cells based on the determined propagation delay or signal quality information (see Chan’s claim 13, “based on the received signal strengths, grouping the access point devices”.  In this case, Chan’s “access point device” reads on Applicant’s “cells” since cells is/are created by/or shadows of “access point device”.  In addition, see Applicant’s Specification for how Applicant defines “cell”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Chan into the system of An so that the system can update a fingerprint database with the signal changes by applying a non-parametric Gaussian process regression method (see Chan, Abstract).
 	The combination of An and Chan does not specifically disclose transmit a report of the grouped one or more groups of cells to a radio access network (RAN) entity.  
 	Quilty teaches transmit a report of the grouped one or more groups of cells to a radio access network (RAN) entity (see [0030], “In another of its aspects the technology concerns a radio base station node for use in a flat radio access network. The radio base station comprises an interface and an upgrade controller. Through the interface the radio base station receives information comprising (1) a grouping of the plural radio base stations into clusters”.  In this case, Quilty’s “base stations” reads on Applicant’s “cells” since cells is/are created by/or shadows of “base stations”, and Quilty’s “information” reads on Applicant’s “a report”.  In addition, see Applicant’s Specification for how Applicant defines “cell”.  Note that, since Quilty teaches the base station is located within a flat radio access network, in order for the base station to “receive information comprising a grouping of the plural radio base stations into clusters”, the system MUST “transmit a report of the grouped one or more groups of cells to a RAN entity” as claimed so that the base station can receive the information).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Quilty into the system of An and Chan so that the master radio base station can further prepare a software upgrade report which confirms/summarizes implementation of the software upgrade at the radio base stations of the cluster (see Quilty, Abstract).
 	Regarding claims 14 and 25, the combination of An, Chan and Quilty further teaches receiving time division multiplexing (TDM) scheduling information from the RAN entity for transmission of at least one of downlink (DL) and uplink (UL) transmissions based on the report (see An’s Fig.3, for at least one of downlink and uplink, and/or see Quilty’s [0005], “The user equipment units (UEs) can be mobile stations such as mobile telephones ("cellular" telephones) and laptops with mobile termination, and thus can be, for example, portable, pocket, hand-held, computer-included, or car-mounted mobile devices which communicate voice and/or data with radio access network” reads on “uplink” and “downlink”).  
 	Regarding claims 15 and 24, the combination of An, Chan and Quilty further teaches grouping the one or more cells into one of the one or more groups of cells includes selecting only cells having substantially the same propagation delays or signal quality at the UE for inclusion into the one of the one or more groups of cells (see An, [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”, and/or see Quilty, [0030], “In another of its aspects the technology concerns a radio base station node for use in a flat radio access network. The radio base station comprises an interface and an upgrade controller. Through the interface the radio base station receives information comprising (1) a grouping of the plural radio base stations into clusters”).  
 	Regarding claims 16, 26 and 27, the combination of An, Chan and Quilty further teaches grouping the one or more cells into one of the one or more groups of cells is determined based on cells having propagation delays or signal quality at the UE within a predetermined range of propagation delays or signal qualities for inclusion into the one of the one or more groups of cells (see An, [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”, and/or see Quilty, [0030], “In another of its aspects the technology concerns a radio base station node for use in a flat radio access network. The radio base station comprises an interface and an upgrade controller. Through the interface the radio base station receives information comprising (1) a grouping of the plural radio base stations into clusters”).  
 	Regarding claims 17 and 28, the combination of An, Chan and Quilty further teaches the signal quality is determined based on at least one of a reference signal receive power (RSRP) value, a signal to interference plus noise ratio (SINR) value, or a reference signal received quality (RSRQ) value (see An, [0046], “RSRP”).  
 	Regarding claims 18 and 29, the combination of An, Chan and Quilty further teaches transmitting the RSRP, SINR or RSRQ values to the RAN entity using one of layer 1 (L1) or layer 3 (L3) signaling (see An, [0046], “RSRP”, [0005], “RAN”).  
 	Regarding claim 19 and 30, the combination of An, Chan and Quilty further teaches transmitting at least one of one or more cell IDs, an absolute propagation delay, a differential propagation delay, a signal quality, or a differential signal quality to the RAN entity in the report (see An, Fig.5 and [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”.  In this case, An’s “signal strengths” reads on Applicant’s “signal quality”).  
 	Regarding claim 20, the combination of An, Chan and Quilty according to a predefined periodicity (see An, [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”).  
Regarding claim 21, the combination of An, Chan and Quilty further teaches determining the propagation delay or signal quality information in response to a triggering condition (see An, [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”).  
 	Regarding claim 22, the combination of An, Chan and Quilty further teaches the triggering condition comprises a change in at least one cell in a group of the one or more groups (see An, [0071], “Referring to FIG. 5, according to an embodiment, the coverage area of the base station may include 14 unit cells, which are grouped into 4 regions according to the per-unit cell received signal strengths”, and/or see Quilty, [0030], “In another of its aspects the technology concerns a radio base station node for use in a flat radio access network. The radio base station comprises an interface and an upgrade controller. Through the interface the radio base station receives information comprising (1) a grouping of the plural radio base stations into clusters”).  

Response to Arguments
3. 	Applicant’s arguments with respect to claims 13-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	 
Conclusion
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642